DETAILED ACTION
This Office Action is in response to communications filed12/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1, 9, and 16.
Claims 1-4, 6-12, 14-18, and 20-22 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 16 recites: receiving, from a first client… associated with an affiliate provider, a request to present a product-service campaign via a consumer portal…, the consumer portal… being accessible via a second client…; capturing environmental metadata associated with a geographic region serviced by the affiliate provider; generating… an affiliate provider analysis model that correlates product-service offering data with the environmental metadata; generate an affiliate provider applicability (APA) score for one or more product-service offerings associated with the affiliate provider, based at least in part on the affiliate provider analysis model; 
determining that the product-service campaign is to be presented via a white-label platform…, based at least in part on the campaign identifier, the white-label platform being configured to present 
generating the product-service campaign that includes the subset of the one or more product-service offerings, based at least in part on the APA score for individual ones of the one or more product-service offerings being greater than a predetermined APA score threshold and the additional subset of product-service offerings; and causing… the second client… to present the product-service campaign via the consumer portal… .  Under the broadest reasonable interpretation, the limitations of the claim are directed to certain methods of organizing human activities such as in the form of commercial interactions, advertising, marketing, and managing personal behavior, relationships, and interactions between people including social activities and following rules and instructions.  The claim is simply receiving a request to initiate/present a product-service advertising campaign, capturing consumer profile data, generating a model that correlates data, generating a score based on the model, generating the product-service campaign, and then causing presentation of the product-service campaign.  This is essentially the process of a business performing advertisement campaigns.  Applicant is simply taking this concept, which exists outside of computer technology, and applying it to a computer environment, with nothing more than generic computers performing generic computer functions. The invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic transmission and presentation of data. The claimed invention is considered to fall within certain methods of organizing human activity as the claim limitations involve commercial/advertising activities, the managing of personal behaviors, relationships, and interactions between people, including social activities, as well as the following of rules and/or instructions.  In addition, the claims can be interpreted as a mental process as the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  A human 
This judicial exception is not integrated into a practical application.  Additional elements recited in independent claim 16 include: one or more “processors” which control or perform the steps; a first and second “client device” which receives the request and presents the campaign; a “particular application” which operates the consumer portal; a “user interface” which operates on the client device for a user to interact with and presents the campaign; and a “trained machined learning algorithm” which according to the specification is just generic mathematic principals and/or models.  However, all of these elements are recited at a high-level of generality (i.e. as a generic computer/processor), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, and serve to do no more than just generally link the use of a judicial exception to a particular technological environment or field of use.   The claim does not recite any additional elements considered to be significantly more. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely receiving a request of data; generating data; and causing presentation of data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and nothing in the claim limitations is considered to be “significantly more.” The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims recite additional elements which include: an “electric storefront” which is just an electronic version of a storefront for a merchant listing products; a third “client device” which receives a referral from another user; a “data packet” which is just data and/or information; and a “web-based portal” which is a consumer portal but on the web.  However, similar to the additional elements discussed above, all of these elements are recited at a high-level of generality (i.e. as a generic computer/processor), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, and serve to do no more than just generally link the use of a judicial exception to a particular technological environment or field of use.   The claim does not recite any additional elements considered to be significantly more. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely receiving a request of data; generating data; and causing presentation of data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and nothing in the claim limitations is considered to be “significantly more.” The claim is directed to an abstract idea.
Claims 16-18 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).

Claims 1-8 and 21 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 16-20 above. The system of claim 1 recites “A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to…".  This is just a recitation of generic computing components, and it is clear that claim 1 is just the system embodiment of the method of claim 16 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. 
The dependent claims do not discuss any other addition elements other than those which have already been discussed above.
Claims 1-4, 6-9, and 21 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 9-15 and 22 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 16-20 above. The media of claim 9 recites “One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising…".  These is just a recitation of generic computing components, and it is clear that claim 9 is just the media embodiment of the method of claim 16 and nothing significantly more.  The media at best describes an environment in which to carry out the abstract idea. 
The dependent claims do not discuss any other addition elements other than those which have already been discussed above.
Claims 9-15 and 22 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the claimed invention must be disclosed in full, clear, concise, and exact terms Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). In computer-implemented inventions, an adequate disclosure must include algorithms employed by computers to perform the claimed steps (see MPEP §2161.01). The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (see MPEP 2163).  Disclosure of function alone does not satisfy the written description requirement; it amounts to little more than a wish for possession (see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)).  For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation (“DWT”). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:  
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  Id.
Applicant has not adequately shown possession of the following claimed language:
generate, [via one or more trained machine learning algorithms], an affiliate provider analysis model that correlates product-service offering data with the environmental metadata; 

generate an affiliate provider applicability (APA) score for one or more product- service offerings associated with the affiliate provider, based at least in part on the affiliate provider analysis model;

These limitations essentially describe the process of using a “trained machine learning algorithm” to generate an affiliate provider analysis model, wherein this model will correlate the product-service offering data with the environmental metadata, and then using the model (and likely the correlation data, though not stated in the claim) to generate an affiliate provider applicability score for the product-service offerings.  The specification does have some support for these claimed steps, at least insofar as that the speciation does recite that the invention may perform these things.  However, 
The main issue here pertains to the formerly claimed language of “trained machine learning algorithms” and using them to generate an “affiliate provider analysis model.”  Although Applicant has since amended to remove the “training machine learning algorithm” the claim still recites generating an “affiliate provider analysis model” in order to “generate an affiliate provider applicability (APA) score,” and Applicant has not disclosed how this “affiliate provider analysis model” is generated other than “via one or more trained machine learning algorithms” which Applicant has not adequately disclosed. The specification does discuss using these trained machine learning algorithms and using them to generate models and correlating data.  However, the specification seems to completely omit any and all essential details as to what these trained machine learning algorithms may specifically be and/or how one would use them in order to generate the model and/or data correlations. For instance, the specification states that “The one or more [trained] machine learning algorithms may make use of supervised learning, unsupervised learning, semi-supervised learning, naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, multiclass decision forest, and/or probabilistic classification models.” (see specification, paragraphs 0039 and 0044, where 0039 just states “machine learning algorithms” and 0044 recites “trained machine learning algorithms”).  This appears to be the extent of explanation as to what the trained machine learning algorithms are.  After this, the specification just arbitrarily states what the machine algorithms can do, but not how they may be used, or what specific machine learning algorithms Applicant has possession of that is able to perform what Applicant is stating they can do. With respect to “supervised learning, unsupervised learning, semi-supervised learning, naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, multiclass decision forest, and/or probabilistic classification models,” none of these are actual or specific machine learning 
Without disclosing the actual specialized or particular machine learning algorithm that is being used to perform the generating of a model, correlating of data, and generating a score, or at least describing how one might be able to take one of the generic mathematic principals and/or models and create or devise their own specialized machine learning algorithm, then Applicant has not adequately shown or demonstrated that Applicant actually possessed such a specialized trained machine learning algorithm or possessed the ability to create/devise one.  Further, Applicant has not disclosed what this “affiliate provider analysis model” is, or how one generates one, except for via a trained machine learning algorithm, which Applicant has not adequately disclosed.  Nor how one would “generate an affiliate provider applicability (APA score” that is “based at least in part on the affiliate provider analysis model,” or how one would do so.
Therefore, claims 1, 9, and 16 are rejected under §112 due to a lack of support in adequately showing and/or demonstrating possession having the ability to perform the claimed limitations.
Dependent claims 2-4, 6-8, 10-15, 17, 18, and 20-22 are also rejected as they depend upon independent claims 1, 9, or 16.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Essentially, claim 4 recites the same claim language that Applicant has amended and added to independent claim 1 from which claim 4 depends.  Thus, claim 4 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12, 14, 16, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira et al. Pre-Grant Publication 2017/0213296 (hereinafter de Oliveira) in view of Fano et al. Pre-Grant Publication 2014/0114743 (hereinafter Fano) and in further view of England et al. Pre-Grant Publication 2012/0290448 (hereinafter England).
In reference to independent claims 1, 9, and 16:
De Oliveira teaches:
Claim 1 -- A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to… (paragraphs 0051-0054).
Claim 9 -- One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising… (paragraphs 0051-0054).
Claim 16 -- A computer-implemented method, comprising: under control of one or more processors… (paragraphs 0051-0054).
De Oliveira teaches receive, from a first client device associated with an affiliate provider, a request to present a product-service campaign via a consumer portal of a particular application, the consumer portal of the particular application being accessible via a second client device, wherein the these citations describe the overall system and includes describing providing a “viewing user” (i.e. affiliate provider) with a “promotion unit,” and when the viewing user selects and interacts with the promotion unit, the viewing user is presented with an interface to initiate an advertising campaign, the viewing user performing selections and interactions with the promotion unit and interface is the “request to present”); 
De Oliveira teaches generate the product-service campaign associated with the particular product or service, based at least in part on a score pertaining to the one or more product-service offerings (paragraphs 0003-0005, 0027, 0035, 0039-0041, 0046, 0048, 0049 –these paragraphs describe the overall system and includes describing generating an advertising campaign (i.e. product-service campaign) for businesses/merchants/venues/brands/etc. account pages to present advertisements to other users, the advertisements may include video/images/text/etc. of content items on the page, wherein the content items may be associated with a product or service (such as the example ad displayed in the promotion unit in Fig. 2, which shows an example ad of a service DJ Sports Bar provides) and a score is used in making the determination; 0034 – “Each recommendation unit is associated with a score based on a value of the viewing user interacting with the recommendation unit (i.e., "converting" the recommendation unit by performing the recommended action) and/or on the likelihood that the viewing user will convert the recommendation unit… The score may be based on prior interaction with recommendation units by the viewing user, other users to whom the viewing user is connected, a probability of the viewing user interacting with the recommendation unit, or other criteria”; 0037 – “The score for the page promotion unit may be based on the likelihood that a viewing user will interact with the page promotion unit, the expected value of any advertising campaigns provided by the viewing user when interacting with the page promotion unit, the content included in the page promotion unit, and other factors for valuing the page promotion unit”; and Fig. 2;); and cause a user interface of the second these citations describe the overall system and includes describing that the promotion unit and interface is to configure and create advertising campaigns to cause advertisements to be presented to other users of the system). De Oliveira does not specifically teach capture [environmental metadata]/[consumer profile data] associated with a geographic region serviced by the affiliate provider; generate, via one or more trained machine learning algorithms, an affiliate provider analysis model that correlates product-service offering data with the environmental metadata; generate an affiliate provider applicability (APA) score for one or more product- service offerings associated with the affiliate provider, based at least in part on the affiliate provider analysis model; generate a product-service campaign that includes a subset of the one or more product-service offerings, based at least in part on the APA score for individual ones of the one or more product-service offerings being greater than a predetermined APA score threshold. (NOTE: See both Examiner’s Notes 1 and 2 below for interpretations/definitions of “environmental data” and “consumer profile data,” and see Examiner’s Note 3 for explanation of the use of “environmental metadata” vs “consumer profile data”). Fano teaches capture [environmental metadata (claims 1 and 16)] and/or [consumer profile data (claim 9)] associated with a geographic region serviced by the affiliate provider (paragraphs 0032-0034 – discusses some of the collected environmental data/metadata collected/used, see generally the following quotes from these paragraphs: “Parts, or all, of the model may be derived from data solely from the individual customer, such as transaction data from the customer. Data from other customers, such as transaction data, need not be used in compiling parts, or all, of the customer model. The customer model may comprise one or more sub-models, such as a shopping list sub-model, or may comprise one or more attributes, such as behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product substitution, basket variability, frequency of shopping, etc. The customer model may thus be used in any aspect of a retail establishment's operations, ranging from supply chain management issues, inventory control, promotion planning, to customer interaction (such as before, during, or after the retail experience)”, “The customer data, such as customer transaction data, may use statistical analysis to estimate purchase of one, some, or all of the product categories of the retail establishment. Product categories may include any grouping of products including a product class, individual products, or specific types of individual product”, “The shopping list sub -model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”, “The attributes may be statistically derived from solely from a customer's transaction data and may include behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product substitution, basket variability, and frequency of shopping”; 0045 – “The training system 100 may use a training transactional database 110 that contains historical shopping data for a plurality of customers. The historical shopping data may include: name of the customer, address, dates and times of shopping events, items purchase and price paid for shopping events, promotional offers received (including offers accepted and rejected), etc.”; 0050 – “each shopping trip may include certain characteristics, such as the day, date, and time of the shopping trip, and whether the product category was purchased or not purchased”; 0061 – “Information about each transaction t is encoded as a vector… For each transaction, included are properties of the current visit to the store and information about the local history before that date”; 0062-0064 – discusses more environmental data/metadata collected and used, see generally: “The features extracted in example… for a given transaction… may include, for example, any combination of the following: the replenishment interval…; the frequency of interval…; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction, which may be broken down, for example, into six four-hour blocks; the month of the year for the current transaction; and the quarter of the year for the current transaction”, “The replenishment interval… may include the number of days… since a product category… was acquired”, “The frequency of interval… may be obtained by, for each product category… by building a frequency histogram for the interval at acquisition binned into several ranges (for example, 3-5 days, 7-9 days), and normalizing the frequency histogram by the total number of times the product category was acquired”, “For each transaction…, in addition to encoding features of a current transaction, traits from prior transactions (the historical transaction data) may be extracted… traits from prior transactions may be included… For example, the features of four (4) previous transactions… may be included… Additionally, four features may be included with respect to each transaction in the local history including: (1) whether category… was bought in this transaction; (2) the total amount spent in this transaction; (3) the total number of items bought in this transaction; and (4) the total discount received in this transaction”; 0070-0071 – data pertaining to brands and brand loyalty; 0105 – “accessing the customer model using a sub -model generated by a machine learning method, the machine learning runtime module 414 may update the sub -model for the runtime context, including: the replenishment interval…; the frequency of interval…; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction; and the quarter of the year for the current transaction”; 0109 – captures location data of customer in an particular area in a store and location is also associated with products in that area; 0114 – capturing various metadata of pertaining to products including customer location in area services by the store/merchant; 0132 – “The customer interface module 740 may include a check-in terminal 744 and a customer identification module 742 for identifying the customer, and one or more access points 748, 750, 752, a customer locator module 746 and a mobile customer interface module 754 that keeps track of a customer's location within the grocery store”; 0137 – “Because the Grocery System 700 is able to track the location of a customer, the Grocery System 700 is able to provide individualized interaction with the customer… the individualized interaction may be based in part on the customer model”, “because of the potential to inundate the customer with information, the promotions may be paced from one another, depending on the customer's location in the grocery store… if the customer is in the dairy aisle, promotions relating to any one or all of the dairy items may be provided to the customer”); generate, via one or more trained machine learning algorithms, an affiliate provider analysis model that correlates product-service offering data with the environmental metadata (paragraphs 0050 – “training module may use methodologies to analyze the transactional data for the customer… each shopping trip may include certain characteristics, such as the day, date, and time of the shopping trip, and whether the product category was purchased or not purchased”, “The various shopping trips may be analyzed to derive a function using the methodologies described below, with the inputs to the function being, for example, the day, date, and time of the shopping trip, and the output being the probability that the product category may be purchased… such as when the customer enters the store, the function may be accessed to predict the probability that the customer will wish to purchase the product category… Inputs to the function may be the day, date and time when the customer enters the store, and the output may be the probability of purchase by the customer”; 0052-0057 – discusses uses product-service data with environmental data and other such data; 0058 – “the machine learning determines the… binary classifications using a machine learning technique, such as supervised learning… To determine the groupings, the machine learning methodology pairs each customer… with each product category… to form classes, where each class may be thought of as a customer and product category pair… if the available data set includes n customers and q product categories, the machine learning methodology creates n*q classes, and as many binary classifiers”; 0059 – “For each of the binary classifiers… a classifier may be trained in the supervised learning paradigm to predict whether that category will be bought by that customer in that particular transaction”; 0061 – “a feature extraction step precedes the learning phase… Information about each transaction t is encoded as a vector… For each transaction, included are properties of the current visit to the store and information about the local history before that date in terms of data about the previous 4 transactions… An assumption is that examples and their labels are not independent, and that one can model this dependence implicitly by including information about the previous visits… This approach is similar to Natural Language Processing for tasks such as part-of-speech tagging, where tags of preceding words are used as features to predict the current tag”; 0062-0064; 0105 – “the shopping list training module 232 may use a plurality of methodologies in which to generate the attributes of a shopping list in the customer model… Examples of the various methodologies include rule-based prediction and machine learning… the attributes from the various methodologies may be accessed, using the attribute extraction module 410, and updated based on the runtime current context to generate a shopping list based on the methodology… accessing the customer model using a sub-model generated by a machine learning method, the machine learning runtime module 414 may update the sub-model for the runtime context, including: the replenishment interval…; the frequency of interval…; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction; and the quarter of the year for the current transaction… The machine learning runtime module 414 may then generate a predicted shopping list for each product category (such as all of the individual products offered by the store)… accessing the customer model using a sub-model generated by a rule-based prediction method, the rule-based prediction runtime module 416 may update the sub-model for the runtime context, and generate a predicted shopping list for each product category; and 0150); generate an affiliate provider applicability (APA) score for one or more product- service offerings associated with the affiliate provider, based at least in part on the affiliate provider analysis model (paragraphs 0069, 0071, 0091-0094 – these paragraphs discuss using different models to determine score; 0105 – “The machine learning runtime module 414 may then generate a predicted shopping list for each product category (such as all of the individual products offered by the store)… accessing the customer model using a sub-model generated by a rule-based prediction method, the rule-based prediction runtime module 416 may update the sub-model for the runtime context, and generate a predicted shopping list for each product category”; 0107 – “The analysis may comprise a pre-determined probability score, below which the product category is not included on the shopping list… if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0), all product categories with a probability of purchase on this shopping trip with 0.7 or above are included on the shopping list”; 0123 – “The product category substitution attribute may identify a product category (such as an individual product) that may be substituted for one or more product categories (such as one or more products) on a shopping list”; 0150 – “For the shopping list prediction runtime module 320 using the linear classification methods, the activation values output by the shopping list prediction runtime module 320 were normalized to produce a confidence score for each class… a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module 320 performance… FIGS. 10 and 11, show the performance of the shopping list prediction module 110 using Winnow and Perceptron classifiers at different confidence thresholds… The activations were normalized to confidence values between -1 and +1, with the original training threshold mapped to 0”; 0157-0172 – further discusses optimizing scoring when the product-service offering pertains to promotions; and Figs. 8-11); and generate a product-service campaign that includes a subset of the one or more product-service offerings, based at least in part on the APA score for individual ones of the one or more product-service offerings being greater than a predetermined APA score threshold  (paragraphs 0069, 0071, 0091-0094 – these paragraphs discuss using different models to determine score; 0105 – “The machine learning runtime module 414 may then generate a predicted shopping list for each product category (such as all of the individual products offered by the store)… accessing the customer model using a sub-model generated by a rule-based prediction method, the rule-based prediction runtime module 416 may update the sub-model for the runtime context, and generate a predicted shopping list for each product category”; 0107 – “The analysis may comprise a pre-determined probability score, below which the product category is not included on the shopping list. For example, if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0), all product categories with a probability of purchase on this shopping trip with 0.7 or above are included on the shopping list”; 0123 – The product category substitution attribute may identify a product category (such as an individual product) that may be substituted for one or more product categories (such as one or more products) on a shopping list”; 0150 – “For the shopping list prediction runtime module 320 using the linear classification methods, the activation values output by the shopping list prediction runtime module 320 were normalized to produce a confidence score for each class… a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module 320 performance… FIGS. 10 and 11, show the performance of the shopping list prediction module 110 using Winnow and Perceptron classifiers at different confidence thresholds… The activations were normalized to confidence values between -1 and +1, with the original training threshold mapped to 0”; 0157-0172 – further discusses optimizing scoring when the product-service offering pertains to promotions; and Figs. 8-11); and cause a user interface of the second client device to present the product-service campaign via the consumer portal of the particular application (paragraphs 0009 – “a shopping list prediction component configured to generate a proposed shopping list based on a statistical analysis of the transactional data associated with the customer, and a display component configured to display the proposed shopping list on the mobile computing device”; 0010 – “a promotion prediction component configured to select a product, an output device, and a promotion computing device configured to generate a promotion for the selected product based on the attributes in the customer model and to transmit the promotion to the output device, which may be a mobile output device” 0041 – “promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”; 0126, 0127 – “selecting one of the promotions, or portions of both promotions, and provide it to the customer interface system 340”, “The customer interface system 340 may include systems for identifying and communicating with one or more customers… the customer interface system 340 may… include an input device and an output device… The output device may be any type of visual, manual, audio, electronic or electromagnetic device capable of communicating information from a processor or memory to a person or other processor or memory… Examples of output devices include, but are not limited to, monitors, speakers, liquid crystal displays, networks, buses, and interfaces… the input and output devices may be included in a single device such as a touch screen, computer, processor or memory coupled with the processor via a network… the input and output devices may include an infrared transmitter and receiver for communicating with a customer's portable computer or personal digital assistant ("PDA"); 0137 – “depending on the customer's location in the grocery store… if the customer is in the dairy aisle, promotions relating to any one or all of the dairy items may be provided to the customer”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included capturing environmental metadata, using a machine learning algorithm to generate a model correlating product-service offering data with the environmental data, and generating a score for the product-service offerings to base a product-service campaign on, because the correlation between this environmental data and product-service offering data may help to determine which product-service offerings would be most appealing based on the environmental data factors relevant at that time and/or place (e.g. at a particular time of day, holiday, or event; or a particular location), and further the scoring may indicate how closely the environmental data and product-service offering data are correlated where a higher (or lower) score would likely indicate a higher (or lower) propensity that those environmental data factors are indeed relevant.  One would want to include performing these steps to help select the best product-service offerings to promote during certain situations as relevant (e.g. similar or same times of day, holidays, events, or locations).
De Oliveira teaches wherein the request further includes a campaign identifier, and wherein the one or more modules are further executable by the one or more processors.  De Oliveira does not specifically teach determine that the product-service campaign is to be presented via a white-label platform of the particular application, based at least in part on the campaign identifier, the white-label platform being configured to present the product-service campaign with a plurality of product-service England teaches determine that the product-service campaign is to be presented via a white-label platform of the particular application, based at least in part on the campaign identifier, the white-label platform being configured to present the product-service campaign with a plurality of product-service offerings from the affiliate provider; and filter a subset of product-service offerings from the one or more product-service offerings that are associated with the affiliate provider, and wherein the product-service campaign is further based at least in part on the subset of product-service offerings (paragraphs 0009-0011; 0037; 0057-0060; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included filtering a subset of product-service offerings from a set of product-service offerings associated with the affiliate provider, and then basing the product-service campaign on the subset, in order tailor the product-service campaign to particular product/service offerings rather than the whole.
Examiner’s Note 1: With respect to the term “environmental metadata” the specification does not seem to have a specific definition as to what all is included as being “environmental” metadata.  However, the specification does provide numerous examples of what may be included, and appears to include just about any type of data pertaining to a product that one may find relevant.  For example, the specification states: “Environmental data may be directly or tangentially related to product-service offerings, and may include, but not limited to, product-service search data performed by a consumer via an IVER application, a geographic location of consumers that initiate and complete a purchase transaction, a time of day, or day of the week that purchase transactions are most often initiated and completed, along with client profile data associated with consumers that initiate and complete a purchase transaction via an IVER application”; “environment data, such as product search terms, a 
Examiner’s Note 2
Examiner’s Note 3: Claim 1, 9, and 16 essentially recite the same limitations.  However, there is one slight difference.  Claims 1 and 16 recite the limitation “captur[ing] environmental metadata associated with…” whereas claim 9 recites “capturing consumer profile data associated with…”.  As discussed in the Examiner Notes 1 and 2 above, “consumer profile data” is interpreted as being one of the types of data included as being part of “environmental data.”  With respect to the cited prior art, the prior discloses data which is interpreted as being equivalent to the “environmental data” as a whole, and also does include data that is interpreted as specifically being equivalent to “consumer profile data” as well.  Therefore, the prior art discloses both environmental data and the more specific environmental data “subtype” of consumer profile data.  It should also be noted that the use of “consumer profile data” in claim 9 causes §112 issues, and may in fact be a typo (see §112 rejection section).
In reference to claims 2 and 11:
De Oliveira and Fano teach the system of claim 1, and the one or more non-transitory computer-readable media of claim 9.   De Oliveira teaches wherein the one or more modules are further executable by the one or more processors to: receive, from the first client device, a registration request to present the one or more product-service campaigns on the particular application, the registration request including at least an affiliate provider identifier; authenticate an identity of the affiliate provider based at least in part on the affiliate provider, and wherein to present the one or more product-service campaigns on the particular application is further based at least in part on authentication of the identity of the affiliate provider (paragraphs 0002-0004; 0035; 0036; 0043; 0048; and Fig. 3; these citations describe the process of authenticating the validity of the “viewing user” (i.e. affiliate provider) by identifying the user profile/account of the user and determining the user profile/account’s eligibility based on if the profile/accounts has administrator privileges and/or certain permissions set).  It should be noted that prior at de Oliveira does not expressly state that there is a “registration request.”  However, based on Applicant’s specification, the registration request is essentially the request to 
In reference to claims 3 and 12:
De Oliveira and Fano teach the system of claim 1, and the one or more non-transitory computer-readable media of claim 9.  De Oliveira teaches wherein the request further includes a campaign identifier, and wherein the one or more modules are further executable by the one or more processors to: determine that the product-service campaign is to be presented via a general platform of the particular application, based at least in part on the campaign identifier, the general platform being configured to present the product-service campaign with a plurality of product- service offerings from a plurality of affiliate providers, and wherein, the product-service campaign further includes the plurality of product-service offerings from the plurality of affiliate providers (paragraphs 0003-0005; 0035; 0039-0041; 0046; 0048; 0049; and Fig. 2).  It should be noted that prior art de Oliveira does not expressly state that there is a “campaign identifier.”  However, de Oliveira does that these advertising campaigns are specifically tailored to each user, that there are a plurality of users, and that each user may have performed several advertising campaigns.  De Oliveira also stated that the system stores all this campaign information in a database and can even recall that data to help shape future campaigns. In order for a computer database to accurately store and recall the data for all of the individual campaigns performed (or being performed) by each and every eligible user of the system, the system’s database must use some kind of unique identifier/key for each campaign (such as a “primary key” for each campaign, or at least a “composite key” together with the user identifier associated with that campaign).  The use of such identifiers is inherent to the proper functionality of computer databases (such as a relational database), and absolutely required in order for a computer to perform the functions described in the system of de Oliveira.  
In reference to claim 4:
De Oliveira and Fano teach the system of claim 1. De Oliveira teaches wherein the request further includes a campaign identifier, and wherein the one or more modules are further executable by the one or more processors.  De Oliveira does not specifically teach determine that the product-service campaign is to be presented via a white-label platform of the particular application, based at least in part on the campaign identifier, the white-label platform being configured to present the product-service campaign with a plurality of product-service offerings from the affiliate provider; and filter a subset of product-service offerings from the one or more product-service offerings that are associated with the affiliate provider, and wherein the product-service campaign is further based at least in part on the subset of product-service offering.  England teaches determine that the product-service campaign is to be presented via a white-label platform of the particular application, based at least in part on the campaign identifier, the white-label platform being configured to present the product-service campaign with a plurality of product-service offerings from the affiliate provider; and filter a subset of product-service offerings from the one or more product-service offerings that are associated with the affiliate provider, and wherein the product-service campaign is further based at least in part on the subset of product-service offerings (paragraphs 0009-0011; 0037; 0057-0060; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included filtering a subset of product-service offerings from a set of product-service offerings associated with the affiliate provider, and then basing the product-service campaign on the subset, in order tailor the product-service campaign to particular product/service offerings rather than the whole.
In reference to claims 7:
De Oliveira and Fano teach the system of claim 1.  De Oliveira teaches wherein the consumer is a first consumer and wherein, one or more modules are further executable by the one or more processors.  De Oliveira also teaches sharing/referring affiliate provider posts. De Oliveira does not 
In reference to claims 8 and 20:
De Oliveira and Fano teach the system of claim 8, and the computer-implemented method of claim 16.  De Oliveira teaches wherein the particular application is native to the second client device 
In reference to claim 10:
De Oliveira and Fano teach the one or more non-transitory computer-readable media of claim 9. De Oliveira does not specifically teach further comprising: accessing one or more electronic storefronts that offer the particular product or service; and retrieve, from the one or more electronic storefronts, the one or more product-service offerings associated with the product-service campaign. England teaches further comprising: accessing one or more electronic storefronts that offer the particular product or service; and retrieve, from the one or more electronic storefronts, the one or more product-service offerings associated with the product-service campaign (paragraphs 0009-0011; 0034-0037; 0045; 0057-0060; 0064; 0090; and 0110).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included the affiliate provider’s product/brand/business social media page, such as prior art de Oliveira discloses, but also a social media marketplace storefront as well for the affiliate provider, as disclosed in England, and presenting exclusive offers and/or other offerings on the social media storefront/page, as this would help to show a consumer the product-service offerings and entice them to make a purchase or patronize the business.
In reference to claim 14:
De Oliveira and Fano teach the one or more non-transitory computer-readable media of claim 9. De Oliveira teaches wherein the affiliate provider corresponds to a merchant, vendor, or seller of the particular product or service that is associated with the product-service campaign (paragraphs 0003-0005; 0027; 0035; 0039-0041; 0046; 0048; 0049; and Fig. 2; these citations describe the overall system and includes describing generating an advertising campaign (i.e. product-service campaign) for affiliate providers of businesses/merchants/venues/brands/etc. account pages to present advertisements to other users (such as in Fig. 2, which shows the promotion unit for the affiliate provider DJ Sports Bar)
In reference to claim 17:
De Oliveira and Fano teach the computer-implemented method of claim 16. De Oliveira does not specifically teach wherein the one or more product-service offerings correspond to an offering of the particular product or service at individual electronic storefronts, the individual electronic storefronts corresponding to affiliate provider platform that presents product-service offerings exclusively associated with the affiliate provider or an electronic marketplace platform that is configured to present a plurality of product-service offerings from a plurality of affiliate providers.  England teaches wherein the one or more product-service offerings correspond to an offering of the particular product or service at individual electronic storefronts, the individual electronic storefronts corresponding to affiliate provider platform that presents product-service offerings exclusively associated with the affiliate provider or an electronic marketplace platform that is configured to present a plurality of product-service offerings from a plurality of affiliate providers (paragraphs 0009-0011; 0034-0037; 0045; 0057-0060; 0064; 0090; and 0110).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included the affiliate provider’s product/brand/business social media page, such as prior art de Oliveira discloses, but also a social media marketplace storefront as well for the affiliate provider, as disclosed in England, and presenting exclusive offers and/or other offerings on the social media storefront/page, as this would help to show a consumer the product-service offerings and entice them to make a purchase or patronize the business.
In reference to claim 21:
De Oliveira and Fano teach the system of claim 1.  Fano wherein the one or more modules are further executable by the one or more processors to: capture, consumer profile data associated with a subset of consumers within the geographic region serviced by the affiliate provider, and wherein, to generate the affiliate provider analysis model is further based at least in part on the consumer profile data (paragraphs 0050 – “training module may use methodologies to analyze the transactional data for the customer… each shopping trip may include certain characteristics, such as the day, date, and time of the shopping trip, and whether the product category was purchased or not purchased”, “The various shopping trips may be analyzed to derive a function using the methodologies described below, with the inputs to the function being, for example, the day, date, and time of the shopping trip, and the output being the probability that the product category may be purchased… such as when the customer enters the store, the function may be accessed to predict the probability that the customer will wish to purchase the product category… Inputs to the function may be the day, date and time when the customer enters the store, and the output may be the probability of purchase by the customer”; 0052-0057 – discusses uses product-service data with environmental data and other such data; 0058 – “the machine learning determines the… binary classifications using a machine learning technique, such as supervised learning… To determine the groupings, the machine learning methodology pairs each customer… with each product category… to form classes, where each class may be thought of as a customer and product category pair… if the available data set includes n customers and q product categories, the machine learning methodology creates n*q classes, and as many binary classifiers”; 0059 – “For each of the binary classifiers… a classifier may be trained in the supervised learning paradigm to predict whether that category will be bought by that customer in that particular transaction”; 0061 – “a feature extraction step precedes the learning phase… Information about each transaction t is encoded as a vector… For each transaction, included are properties of the current visit to the store and information about the local history before that date in terms of data about the previous 4 transactions… An assumption is that examples and their labels are not independent, and that one can model this dependence implicitly by including information about the previous visits… This approach is similar to Natural Language Processing for tasks such as part-of-speech tagging, where tags of preceding words are used as features to predict the current tag”; 0062-0064; 0105 – “the shopping list training module 232 may use a plurality of methodologies in which to generate the attributes of a shopping list in the customer model… Examples of the various methodologies include rule-based prediction and machine learning… the attributes from the various methodologies may be accessed, using the attribute extraction module 410, and updated based on the runtime current context to generate a shopping list based on the methodology… accessing the customer model using a sub-model generated by a machine learning method, the machine learning runtime module 414 may update the sub-model for the runtime context, including: the replenishment interval…; the frequency of interval…; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction; and the quarter of the year for the current transaction… The machine learning runtime module 414 may then generate a predicted shopping list for each product category (such as all of the individual products offered by the store)… accessing the customer model using a sub-model generated by a rule-based prediction method, the rule-based prediction runtime module 416 may update the sub-model for the runtime context, and generate a predicted shopping list for each product category; and 0150).
In reference to claim 22:
De Oliveira and Fano teach the one or more non-transitory computer-readable media of claim 9. Fano teaches further comprising: capturing, environmental metadata associated with a geographic region serviced by the affiliate provider, and wherein, generating the affiliate provider analysis model is further based at least in part on the environmental metadata data (paragraphs 0050 – “training module may use methodologies to analyze the transactional data for the customer… each shopping trip may include certain characteristics, such as the day, date, and time of the shopping trip, and whether the product category was purchased or not purchased”, “The various shopping trips may be analyzed to derive a function using the methodologies described below, with the inputs to the function being, for example, the day, date, and time of the shopping trip, and the output being the probability that the product category may be purchased… such as when the customer enters the store, the function may be accessed to predict the probability that the customer will wish to purchase the product category… Inputs to the function may be the day, date and time when the customer enters the store, and the output may be the probability of purchase by the customer”; 0052-0057 – discusses uses product-service data with environmental data and other such data; 0058 – “the machine learning determines the… binary classifications using a machine learning technique, such as supervised learning… To determine the groupings, the machine learning methodology pairs each customer… with each product category… to form classes, where each class may be thought of as a customer and product category pair… if the available data set includes n customers and q product categories, the machine learning methodology creates n*q classes, and as many binary classifiers”; 0059 – “For each of the binary classifiers… a classifier may be trained in the supervised learning paradigm to predict whether that category will be bought by that customer in that particular transaction”; 0061 – “a feature extraction step precedes the learning phase… Information about each transaction t is encoded as a vector… For each transaction, included are properties of the current visit to the store and information about the local history before that date in terms of data about the previous 4 transactions… An assumption is that examples and their labels are not independent, and that one can model this dependence implicitly by including information about the previous visits… This approach is similar to Natural Language Processing for tasks such as part-of-speech tagging, where tags of preceding words are used as features to predict the current tag”; 0062-0064; 0105 – “the shopping list training module 232 may use a plurality of methodologies in which to generate the attributes of a shopping list in the customer model… Examples of the various methodologies include rule-based prediction and machine learning… the attributes from the various methodologies may be accessed, using the attribute extraction module 410, and updated based on the runtime current context to generate a shopping list based on the methodology… accessing the customer model using a sub-model generated by a machine learning method, the machine learning runtime module 414 may update the sub-model for the runtime context, including: the replenishment interval…; the frequency of interval…; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction; and the quarter of the year for the current transaction… The machine learning runtime module 414 may then generate a predicted shopping list for each product category (such as all of the individual products offered by the store)… accessing the customer model using a sub-model generated by a rule-based prediction method, the rule-based prediction runtime module 416 may update the sub-model for the runtime context, and generate a predicted shopping list for each product category; and 0150).



Claim 6, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira in view of Fano and further in view of England Official Notice.
In reference to claim 6, 15, and 18:
De Oliveira and Fano teach the system of claim 1, the one or more non-transitory computer-readable media of claim 9, and the computer-implemented method of claim 16.  De Oliveira teaches wherein the one or more modules are further executable by the one or more processors.  De Oliveira does not specifically teach receive a first indication from the second client device indicating that a purchase event associated with a product-service offering of the one or more product-service offering has been initiated; transmit a data packet to an electronic storefront associated with the product-service offering, the data packet including a tracking data-set that is intended to monitor progress of the purchase event, the tracking data set including an affiliate provider identifier; receive a second indication from the electronic storefront indicating that the purchase event has been executed; and cause a payment of a commission benefit to be executed into an account associated with the affiliate provider, based at least in part on execution of the purchase event and the affiliate provider identifier.  England teaches receive a first indication from the second client device indicating that a purchase event .


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments pertaining to the §101 rejections:
Applicant argues that “the abstraction provided by the Office is overreaching and an oversimplification of the recitations of claim 1, and that claim 1 is not merely directed to the alleged abstract idea of organizing human activities as the Office Asserts.”  Examiner disagrees.  In support of Applicant’s argument, Applicant has quoted a couple court decisions.  However, it is not apparent how these cases are supposed to be analogous to Applicant’s claimed invention, and in fact, appear quite distinguished.  For example, as Applicant has quoted for one of the cases, the Federal Circuit Court stated that “Our review of the ‘740 patent claims demonstrates that they are directed to an improved computer memory system, not to the abstract idea of categorical data storage.”  Applicant’s invention has nothing to do with an improved computer memory system.  Rather Applicant’s invention is just reciting the collection of various data, the processing and generation of data, and the output of data, which is for the purpose of presenting a product-service offering campaign.  This sort of data manipulation for the purpose of product offering/advertising campaigns is something that a human can perform, without the need for a computer, and falls within the certain methods of organizing human activity grouping.  In addition, and for similar reasons, this also falls within the mental processes grouping.  For example, a human can receive data, capture data, generate models that correlate data, use models to generate scores, generate campaigns based on scores, and provide campaign result data.  A human can perform these things in the mind, or by pen and paper, without the use or need of a computer.  Simply reciting generic computing devices and 
Applicant argues that the claimed invention “integrates the alleged abstract idea into a practical application” and also “recites significantly more than the alleged abstract idea.”  Examiner disagrees.  As mentioned above, the additional elements do no more than just generally link the use of a judicial exception to a particular technological environment or field of use.  The claimed invention is essentially just reciting that it is performing the collection and processing of data, and that this is to be performed by generic computing devices and/or components.  The most compelling portion of the claim limitations, which still falls short, is the recitation of the “trained machine learning algorithm.”  Certain particular uses of specific and/or specialized trained machine learning algorithms in combination with certain computer hardware uses could potentially be considered eligible.  However, that is not the case here.  As currently claimed, the invention simply recites the trained machine learning algorithm very generically and implements it in a very broad and generic manner as well.  In addition, the specification does not seem to support anything more on this beyond just the most generic of descriptions as to what this trained machine learning algorithm might be.  For example, paragraph 0044 states “The one or more trained machine learning algorithms may make use of techniques such as supervised learning, unsupervised learning, semi-supervised learning, naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and/or probabilistic classification models.”  Thus, the trained machine learning algorithm here appears to be nothing more than 
With respect to Applicant’s arguments pertaining to the §112 rejections:
§112(a): 	The §112(a) rejections are maintained.  Applicant has removed “via one or more trained machine learning algorithms” from the claim language.  However, the claims are still generating an “affiliate provider analysis model” and using that model to generate an “affiliate provider applicability (APA) score” and the only means of generating this model that Applicant has disclosed is “via one or more trained machine learning algorithms.”  Applicant has not demonstrated possession of the “affiliate provider analysis model” as Applicant has not adequately disclosed how this model is generated (other than just via trained machine learning algorithms, which Applicant has also not adequately disclosed) in order to use said model to generate the “affiliate provider applicability (APA) score.”
§112(b):	The previous §112(b) rejections are withdrawn based on Applicant’s currently amended claim language.
§112(d):	Based on Applicant’s currently amended claim language, rejection of claim 4 based on §112(d) has been added.
With respect to Applicant’s arguments pertaining to the 103 rejections:
Based on Applicant’s newly amended language, the previous 103 rejections have been withdrawn.
However, the claims are now rejected under §103 as being obvious in view of prior arts de Oliveira, Fano, and England.
With respect to Applicant’s arguments pertaining to the use of Official Notice on claims 6,  15, and 18, Applicant “requests that Examiner provide either documentary evidence, or an 
The portion pertaining to the Official Notice as provided by Examiner is as follows:
Official Notice is taken that it is old and well known in the art for a seller to receive a payment/commission for a product or service when a purchase event for that product/service has been executed.  For example, consider all of the affiliate provider/seller users who have their own storefronts on sites like Amazon, Etsy, eBay, CafePress, etc.  When a consumer user goes to one of those affiliate provider/seller user storefronts and proceeds to make a purchase, all of the analytics information is being monitored and tracked by these sites as the consumer user is performing the purchase actions (e.g. what products they clicked on; how long they viewed the product; whether they added a product to a shopping cart; whether it was converted into an actual purchase; etc.). In addition to monitoring and tracking all of this information, these sites also have historically acted as a payment intermediary between the “real” buyer and seller.  For instance, when a buyer/consumer makes a purchase from an affiliate seller/provider’s storefront on Amazon, or one of the many other such marketplace sites out there, it is Amazon who receives the purchase payment from the buyer/consumer user, and then Amazon provides payment to an account of the affiliate seller/provider. It would have been obvious to one of ordinary skill at the time of Applicant’s invention to have included causing a payment of a commission benefit into an account of an identified affiliate seller/provider when a purchase event has been executed, so that the affiliate seller/provider can receive the remuneration that they are entitled.

Here, Examiner has supported the Official Notice by providing actual and specific real world examples such as “Amazon, Etsy, eBay, CafePress, etc.”  Further, an illustration explaining how and why these examples apply to the claimed limitation has also been provided.  According to the MPEP, “[i]f such notice is taken, the basis for such reasoning must be set forth explicitly,” “[t]he examiner must provide specific factual findings predicated on sound technical and scientific reasoning to support the 
Applicant has not provided any explanation which explains, shows, and/or proves that these specifically stated examples do not apply and why.  According to the MPEP, “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” (See MPEP 2144.03(C); See also 37 CFR 1.111(b)).  Further, “[a] general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” (See Id.). Thus, Applicant has not adequately traversed the official notice rejection.  For instance, Examiner did not just simply state that Official Notice is taken on the limitation because it is old and well known in the art without providing anything else.  Rather, Examiner stated that the limitation it was old and well known in the art “for a seller to receive a payment/commission for a product or service when a purchase event for that product/service has been executed,” then provided a list of several specific and real world examples (such as Amazon, eBay, etc.) as evidentiary support, and further articulated just how entities like Amazon/eBay receive a payment/commission for a product when a purchase event for the product is executed.   As an example, to adequately traverse this rejection, Applicant would need to truthfully state on record that Amazon/eBay does not receive a payment/commission for a purchase when a purchase event is executed and point out and explain why this is 
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate,” and “[i]If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.” (See MPEP 2144.03(C)).  Therefore, because Applicant’s traverse is not adequate, the official notice describing the common knowledge and well-known in the art statement, including the provided “Amazon, Etsy, eBay, CafePress, etc.” examples, are considered and taken to be admitted prior art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iyengar; Vijay Sourirajan		US 6937994 B1
Buryak; Kirill				US 8781916 B1


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G REINHARDT/Examiner, Art Unit 3682